Citation Nr: 1519810	
Decision Date: 05/08/15    Archive Date: 05/19/15

DOCKET NO.  10-30 016	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen the claim for service connection for a right shoulder rotator cuff injury.

2.  Entitlement to service connection for right shoulder disability.

3.  Entitlement to service connection for bilateral eye disability, claimed as nerve damage to both eyes.

4.  Entitlement to service connection for hypertension.

5.  Entitlement to service connection for left foot disability, claimed as bunion and bone degeneration.

6.  Entitlement to service connection for bilateral flat feet.

7. Evaluation of lumbar strain, rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

G. E. Wilkerson, Counsel


INTRODUCTION

The Veteran served on active duty from August 1978 to February 1985, July 2005 to October 2006, and from March 2007 to June 2007.

These matters come before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs' (VA) Regional Office (RO) in Nashville, Tennessee.  Jurisdiction was subsequently transferred to the RO in Atlanta, Georgia.

The application to reopen the claim for service connection for right shoulder rotator cuff injury is on appeal from a January 2008 rating decision, as amended in April 2008, September 2008, and September 2009 rating decisions.

The Veteran's claims for service connection for hypertension is on appeal from a April 2008 rating decision, as amended in September 2008 and September 2009 rating decisions.  

In regard to the matter of entitlement to service connection for bilateral flat feet, this matter is on appeal from a September 2008 rating decision, as amended in a September 2009 rating decision.  

The matter of entitlement to an increased initial rating for lumbar strain comes before the Board on appeal from a September 2009 rating decision.

With respect to the claim for service connection for left foot bunion and bone degeneration, the Board notes that the RO has characterized this claim as an application to reopen the claim for service connection for frostbite of the feet, initially denied in a December 2004 rating decision. However, the current claim is based on diagnoses not of record at the time of the previous decision and not discussed in the prior denial. As such, the claim has not been characterized as an application to reopen. Boggs v. Peake, 520 F. 3d 1330 (Fed. Cir. 2008).

Finally, in regard to the claim for service connection for nerve damage to both eyes, the Board observes that this claim was initially denied in an April 2008 rating decision.  The Veteran filed an application to reopen the claim in May 2009.  However, the Board notes that new and material evidence received prior to the expiration of the appeal period, or prior to the appellate decision if a timely appeal has been filed, will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period. 38 C.F.R. § 3.156(b); Young v. Shinseki, 22 Vet. App. 461, 466 (2009).  

Here, given that the new and material evidence pertinent to the claim, including Social Security Administration records and VA treatment records, were received prior to the expiration of the appeal period, the Board will address this claim on a de novo basis, and the issue has been recharacterized as entitlement to service connection for bilateral eye disability, claimed as nerve damage to both eyes.

This appeal was processed using the Virtual VA and VBMS paperless claims processing system. Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

The issue of entitlement to service connection for right shoulder disability, on the merits, and the issue of entitlement to service connection for left foot disability and bilateral flat feet are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. The RO denied a claim for service connection for right shoulder rotator cuff injury in an unappealed December 2004 rating decision. 

2. The evidence received since the December 2004 rating decision relates to an unestablished fact necessary to substantiate the claim for right shoulder disability.

3.  Hypertension was not manifest during the period of service from 1978 to 1985 or within one year of separation from such service.

4.  Clear and unmistakable evidence reflects both that that the Veteran had hypertension prior to service in July 2005 and that this disability was not permanently aggravated during the period of service from July 2005 to October 2006.

5.  Clear and unmistakable evidence reflects both that that the Veteran had hypertension prior to service in March 2007 and that this disability was not permanently aggravated during the period of service from March 2007 to October 2007.

4.  The Veteran's bilateral eye refractive error is not a "disease" or "injury" under the meaning of applicable law and regulation for VA purposes.
 
5.  A bilateral eye disability, to include allergic conjunctivitis and cataracts, was not manifest during service and is not related to service.

6.  Hypertensive retinopathy was not manifest within one year of any service and not indicative of aggravation within one year of separation from any period of service.
	
7.  The Veteran's service-connected lumbar strain has been manifested by complaints of pain on motion of the lumbar spine on examination, but does not cause limitation of flexion to 60 degrees or less, or combined range of motion of the thoracolumbar spine to 120 degrees or less, or muscle spasm, guarding, or localized tenderness severe enough to result in abnormal gait or abnormal spinal contour, does not demonstrate neurologic impairment, and/or does not cause incapacitating episodes as defined by VA.


CONCLUSIONS OF LAW

1.  The December 2004 rating decision denying the claim for service connection for right shoulder rotator cuff injury is final. 38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 20.1103 (2014).
 
2. As new and material evidence has been received, the claim for service connection for right shoulder disability is reopened. 38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).

3.  Hypertension was not incurred in or aggravated during service from 1978 to 1985, may not be presumed to have been incurred in or aggravated during such service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2014).

4.  Hypertension clearly and unmistakably preexisted service in July 2005 and March 2007 was not aggravated therein; the presumption of soundness at entry is rebutted with respect to this disease. 38 U.S.C.A. §§ 1110, 1111, 1153, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.306 (2014).

5.  Bilateral eye refractive error was not incurred in or aggravated by service. 38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2014); VAOPGCPREC 82-90 (July 18, 1990); VAOPGCPREC 67-90 (July 18, 1990).
 
6.  A bilateral eye disability, claimed as nerve damage to both eyes, was not incurred in or aggravated during service. 38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 3.303 (2014).
7.  Hypertensive retinopathy was not incurred in or aggravated during service may not be presumed to have been incurred in or aggravated during such service, and is not proximately due to, the result of, or aggravated by a service connected disease or injury.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2014).

8. The criteria for an initial rating in excess of 10 percent rating for lumbar strain have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a Diagnostic Code 5237 (2014).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 3 8 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014)) redefined VA's duty to assist the Veteran in the development of a claim. VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).

Given the favorable disposition of the application to reopen the claim for service connection for right shoulder rotator cuff injury, the Board finds that all notification and development actions needed to fairly adjudicate this aspect of the appeal have been accomplished.

With respect to the remaining claims herein decided, under the VCAA, VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must request that the claimant provide any evidence in his possession that pertains to the claim.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004); 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

The United States Court of Appeals for Veterans Claims (Court) has also held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

With respect to the claim for increased initial rating for lumbar strain, this claim arises from the Veteran's disagreement with the rating assigned in connection with the grant of service connection for the disability.  The courts have held, and VA's General Counsel has agreed, that where an underlying claim for service connection has been granted and there is disagreement as to "downstream" questions, the claim has been substantiated and there is no need to provide additional VCAA notice or prejudice from absent VCAA notice.  Hartman v. Nicholson, 483 F.3d 1311, 1314-15 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112, 116-17 (2007); VAOPGCPREC 8-2003 (2003).  The Court has elaborated that filing a notice of disagreement begins the appellate process, and any remaining concerns regarding evidence necessary to establish a more favorable decision with respect to downstream elements (such as a disability rating) are appropriately addressed under the notice provisions of 38 U.S.C.A. §§ 5104 and 7105 (West 2002).  Goodwin v. Peake, 22 Vet. App. 128, 137 (2008).  Consequently, further discussion of the VCAA's notification requirements with regard to this claim on appeal is unnecessary.

In regard to the claims for service connection herein decided, in a February 2008 pre-rating letter, the RO notified the Veteran of the evidence needed to substantiate the claims. This letter also satisfied the second and third elements of the duty to notify by delineating the evidence VA would assist in obtaining and the evidence it was expected that he would provide. Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002); Charles v. Principi, 16 Vet. App. 370 (2002).

The Veteran has substantiated his status as a veteran. The Veteran was notified of all other elements of the Dingess notice, including the disability rating and effective date elements of his claims, in the February 2008 letter.

The Board further finds that VA has complied with the duty to assist by aiding the appellant in obtaining evidence. In this case, VA obtained the Veteran's service treatment records, VA treatment records and Social Security Administration (SSA) records.

The Board acknowledges that the Veteran has not been afforded a VA examination pertaining to the claimed hypertension and bilateral eye disorder. In McLendon v. Nicholson, 20 Vet. App. 79 (2006), the Court held that VA must provide a medical examination when there is: (1) competent evidence of a current disability or persistent recurrent symptoms of a disability; (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the Secretary to make a decision on the claim. See also Duenas v. Principi, 18 Vet. App. 512 (2004).

With respect to the claimed hypertension and eye disorder, there is no evidence establishing an "in-service event" and therefore, there is no evidence of an indication that the current disability or current symptoms may be related to the in-service event. 

Thus, the Board finds that referral of these claims for an examination to obtain a medical opinion under the circumstances here presented would be a useless act. The duty to assist is not invoked, even under McLendon, as here the evidence fails the McLendon analysis for these two claims. There is no competent evidence of an event, injury, or disease occurred in service or that otherwise indicates possible relationships to service. Since "no reasonable possibility exists that such assistance would aid in substantiating the claims," a remand for further development is not warranted. 38 U.S.C.A. § 5103A(a)(2).

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements. The claims for entitlement to service connection herein decided are thus ready to be considered on the merits.


II.  Application to Reopen

VA may reopen and review a claim that has been previously denied if new and material evidence is submitted by or on behalf of the claimant. 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).

In order to reopen a claim which has been denied by a final decision, the claimant must present new and material evidence. 38 U.S.C.A. § 5108. 

New and material evidence means evidence not previously submitted to agency decisionmakers; which relates, either by itself or when considered with previous evidence of record, to an unestablished fact necessary to substantiate the claim; which is neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and which raises a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156(a). 

To reopen a previously disallowed claim, new and material evidence must be presented or secured since the last final disallowance of the claim on any basis, including on the basis that there was no new and material evidence to reopen the claim since a prior final disallowance. See Evans v. Brown, 9 Vet. App. 273, 285 (1996). 

For purposes of reopening a claim, the credibility of newly submitted evidence is generally presumed. See Justus v. Principi, 3 Vet. App. 510, 513 (1992) (in determining whether evidence is new and material, "credibility" of newly presented evidence is to be presumed unless evidence is inherently incredible or beyond competence of witness).

The United States Court of Appeals for Veterans Claims (Court) has held that the threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low." See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).

The RO denied the Veteran's claim for service connection for right shoulder rotator cuff injury in a December 2004 rating decision.  In denying the claim, the RO noted that while service treatment records documented complaints of right shoulder injury in October 1978 and an assessment of bursitis, and post-service treatment records right rotator cuff injury in August 2004, the medical evidence failed to show that these conditions were related.  As the RO found no relationship between the disability which occurred in service and the current condition, service connection for a right shoulder rotator cuff injury was denied.

The Veteran was notified of the December 2004 rating decision and of his appellate rights in a December 2004 letter.  The Veteran did not appeal this decision or submit additional evidence within one year.  The December 2004 decision thus became final. See 38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.156(b), 20.1103.

The pertinent evidence received following the December 2004 rating decision includes the Veteran's service treatment records from his subsequent periods of active duty from July 2005 to October 2006 and March 2007 to June 2007, additional VA treatment records, a VA examination dated in July 2009, SSA records, and various written statements from the Veteran.

Treatment records from the Veteran's periods of active duty reflect complaint of right shoulder pain.  An August 2005 Statement of Medical Examination and Duty Status reflects that the Veteran sustained an injury to the right shoulder while training and that the injury occurred in the line of duty.  He was assessed with right shoulder tendonitis. The Veteran also underwent MRI of the right shoulder in May 2007, which revealed marked degenerative changes of the glenohumeral joint with tears of the superior labrum, anterior inferior labrum, and associated denudation of the cartilage on the glenoid surface.  A tear of the suprascapularis tendon was also noted.

The newly-submitted statements from the Veteran reflect his contention that he injury his right shoulder during his subsequent periods of active duty.

On VA examination in July 2009, the examiner diagnosed osteoarthritis of the right shoulder, mild.

Continued post-service VA treatment records document treatment of right shoulder pain and degenerative joint disease.

The newly-received evidence reflects a potential link between the Veteran's claimed injury during his latter periods of active duty and his current right shoulder disability, an unestablished fact necessary to substantiate the claim.

The evidence is new, material and serves to reopen the claim.

II.  Service Connection Claims

As an initial matter, the Board notes that the Veteran does not indicate that the claimed disabilities are the result of combat with the enemy. Therefore, the combat provisions of 38 U.S.C.A. § 1154 are not applicable.

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a). Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability. Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a).

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third elements is through a demonstration of continuity of symptomatology. However, 38 C.F.R. § 3.303(b), applies to only those chronic diseases listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  38 U.S.C.A. § 1101. With respect to the current appeal, this list includes cardiovascular-renal disease.  See 38 C.F.R. § 3.309(a).

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).

In addition, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, including cardiovascular-renal disease, are presumed to have been incurred in service if they manifested to a compensable degree within one year of separation from service. 38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307(a), 3.309(a). However, in order for the presumption to apply, the evidence must indicate that the disability became manifest to a compensable (10 percent) degree within one year of separation from service. See 38 C.F.R. § 3.307.

A. Hypertension

The Veteran's service treatment records from his first period of active duty include no complaint, finding, or diagnosis with respect to the claimed hypertension.

Following his discharge in 1985, a VA outpatient treatment report dated in August 2004 reflects that the Veteran's blood pressure was 158/89 and he was assessed with hypertension.  It was noted that he had been told he had high blood pressure in the past.  He was started on Atenolol.  

Treatment records from the Veteran's second and third periods of active duty from 2005-2006 and in 2007 include an August 2005 report noting diagnoses of hypertension and that the Veteran was started on Lisinopril.  A November 2005 report notes blood pressure of 123/60, while a December 2005 report notes blood pressure of 120/65.  In January 2006, blood pressure was 120/90.  A June 2007 notation reflects that the Veteran was diagnosed with systemic hypertension and was taking Lisinopril.

VA treatment records following the Veteran's discharge from active duty in 2007 reflect continued treatment of hypertension.  A December 2007 report indicates that the Veteran's hypertension was uncontrolled and Lisinopril was increased.  A July 2008 report noted hypertension controlled with Lisinopril and Amlodipine.

On VA examination in July 2009, the Veteran reported that he had been on medication for hypertension since August 2005.  He was on 3 medications and he reported that his blood pressure fluctuated.  After physical examination, a diagnosis of hypertension was assigned.

A March 2010 VA treatment note reflects that hypertension was well-controlled on medication and no change was required.

In addition to the above-noted legal criteria, additional laws and regulations apply, when there is evidence that a disability preexisted service. Every Veteran is presumed to have been in sound condition at entry into service, except as to defects, infirmities, or disorders noted at the time of such entry, or where clear and unmistakable evidence demonstrates that the injury or disease existed before entry and was not aggravated by such service. Only such conditions as are recorded in examination reports are to be considered as noted. 38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).

Determination of the existence of a preexisting condition may be supported by contemporaneous evidence, or recorded history in the record, which provides a sufficient factual predicate to support a medical opinion, see Miller v. West, 11 Vet. App. 345, 348 (1998), or a later medical opinion based upon statements made by the Veteran about the pre-service history of the condition. Harris v. West, 203 F.3d 1347 (Fed. Cir. 2000). The burden is on VA to rebut the presumption of soundness by clear and unmistakable evidence that the Veteran's disability was both preexisting and not aggravated by service. Wagner v. Principi, 370 F.3d 1089, 1094-96 (Fed. Cir. 2004).

Temporary or intermittent flare-ups during service of a preexisting injury or disease are not sufficient to be considered aggravation in service unless the underlying disability, as opposed to the symptoms of that disability, has worsened. Beverly v. Brown, 9 Vet. App. 402, 405 (1996) (citing Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991)).

At the outset, the Board notes that there is no indication in the record that the Veteran's hypertension first manifest during his first period of active duty service from 1978 to 1985 or within one year of discharge from such service.  The earliest evidence of diagnosis of hypertension is in 2004, and the Veteran has not claimed earlier onset of the disability. Based upon the cumulative record, we conclude that hypertension was first manifest years following service discharge in 1985 and that there is no nexus to the period of service from 1978 to 1985. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137; 38 C.F.R. §§ 3.303, 3.307, 3.309.

In this case, while the Veteran was not afforded an entrance examination at the time of his entrance into service for his second period of active duty in July 2005, there is clear and unmistakable medical evidence that the Veteran's hypertension preexisted his second period of active service.  In so finding, the Board notes that VA treatment records clearly document diagnosis of hypertension in 2004 and that the Veteran was started on medication.

The remaining issue is whether there is clear and unmistakable evidence that the preexisting disability was not aggravated during service. As noted in Hunt, the Secretary may show a lack of aggravation by establishing, with clear and unmistakable evidence, that there was no increase in severity or that any increase in severity was due to natural progress of the preexisting disorder. Horn v. Shinseki, 25 Vet. App. 231, 235 (2012) (citing Wagner, 370 F.3d at 1096 ).

After a consideration of the evidence of record, the Board finds that the Veteran's preexisting right hypertension did not undergo an increase in disability in service. See 38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.  In this case, the Veteran's service treatment records dated from 2005 to 2007 merely noted diagnosis of hypertension and medication management.  There is no suggestion in these records of even intermittent flare-ups or temporary conditions related to his hypertension during service. 

Here, it cannot be stated that the Veteran's preexisting hypertension has worsened as opposed to the Veteran exhibiting symptoms of such disability. The service treatment records support the fact that hypertension was demonstrated in service, but those symptoms were managed through medication.  Post-service treatment reflects continued treatment of hypertension with occasional changes in medication to manage blood pressure. There is no indication that the Veteran's hypertension has worsened due to service.

The Board has considered the statements of the Veteran; however, he has not offered any specific contentions as why he believes that the disability was aggravated in service; he has merely indicated that he was diagnosed with hypertension in 2005, which the Board notes is clearly refuted in VA treatment records dated in 2004.  

Moreover, while laypersons are competent to report a contemporaneous medical diagnosis and in certain instances opine as to etiology, to whatever extent the Veteran suggests that his preexisting hypertension increased in severity in service (as opposed to intermittent flare-ups of symptomatology) does not outweigh the above evidence. See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Kahana v. Shinseki, 24 Vet. App. 428, 433, n. 4 (2011).  

Therefore, the presumption of aggravation is not applicable, and the evidence reflects that pre-existing hypertension clearly and unmistakably was not aggravated during service from 2005 to 2006 and in 2007.  As the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine is not for application, and the claim for entitlement to service connection for hypertension must therefore be denied. See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; see also Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009).

B.  Eyes

The Veteran likewise contends that he is entitled to service connection for a bilateral disability, which he claims as nerve damage to the eyes, as he believes that this disability had its onset in service.

The Veteran's service treatment records from his first period of active duty reflect that, at the time of entrance, he wore glasses.  He also reported a healed eye injury at the age of 9.  A November 1984 optometry report reflects that the Veteran was assessed with compound hyperopic astigmatism with complaint of headache and strain with reading.  Prescription glasses were ordered.

Treatment records from the Veteran's second and third periods of active duty from 2005-2006 and in 2007 do not reflect any complaint, finding, or diagnosis with respect to the eyes with the exception of presbyopia noted in May 2007.  

Following the Veteran's discharge from active duty in June 2007, on January 2008 VA optometry treatment, the Veteran reported to the clinic with complaints of irritation to the left eye.  He noted that he got some ceiling debris in the eye the previous night and had been flushing the eye with Visine.   After examination, diagnoses of bilateral conjunctivitis, vitreal/retinal changes-which the examiner found were not pathological, physiological cupping, and presbyopia were indicated.

A June 2008 VA optometry notes an assessment of bilateral allergic conjunctivitis and presbyopia. 

A July 2008 VA psychiatric note indicates that the Veteran wore dark glasses and claimed to have sensitive eyes. Another July 2008 treatment report indicates that the Veteran reported that he had a problem with irritation to his eyes and that he had to wear sunglasses all the time.  He stated that he was told he had "white scars" developing around the nerves of his eyes.

On VA treatment in January 2009, the Veteran presented with complaint of itching eyes and decreased vision.  He was assessed with allergic conjunctivitis, per history, mild hypertensive retinopathy on the left, bilateral cataract not causing decrease in best-corrected visual acuity on examination, and bilateral myopia, astigmatism and presbyopia.

In a May 2009 statement, the Veteran reported that he had to wear dark glasses due to an eye condition that started in Iraq in September 2005 and was subsequently diagnosed at the VA in Memphis.  He noted that his eye problems were diagnosed within one year of discharge from service.

A May 2010 report reflects that the Veteran presented for eye examination with complaints of blurriness at intermediate distances and reading.  He reported that his current reading glasses were not working too well for him.  He had a history of bilateral allergic conjunctivitis and mild hypertensive retinopathy on the left.  He also reported occasional irritation to the eyes.

To the extent that the Veteran has been assessed with refractive error in service and after service, refractive errors are not considered diseases or injuries for VA purposes, and provide no basis for service connection. 38 C.F.R. §§ 3.303(c), 4.9; Beno v. Principi, 3 Vet. App. 439, 441 (1992).  In the absence of a superimposed disease or injury, service connection may not be allowed for refractive error of the eyes even if visual acuity decreased in service, as those are not a diseases or injuries within the meaning of applicable legislation relating to service connection. See id.; see also VAOPGCPREC 82-90 (1990), 55 Fed. Reg. 45,711 (1990).  As such, service connection is not warranted for the Veteran's presbyopia/astigmatism/ myopia.

With regard to the remaining diagnoses, including allergic conjunctivitis, vitreal/retinal changes and cataract, none of the probative evidence supports a finding of a relationship between the Veteran's service and these eye disorders. Service treatment records do not include complain of eye disability other than refractive error and post-service VA treatment records do not suggest any relationship between his current complaints and service.  In sum, the evidence of record does not support the contention that the Veteran has a bilateral eye disorder that had its onset in or is otherwise related to service.  

The Board has also considered Veteran's report that he had symptoms of eye irritation and sensitivity since his service in Iraq.  The Board acknowledges Veteran is competent to report symptoms present and past.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994). Furthermore, the Board acknowledges that lay assertions may serve to support a claim for service connection by supporting the occurrence of lay- observable events or the presence of disability or symptoms of disability subject to lay observation. 38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (2007); see Buchanan v. Nicholson, 451 F.3d 1331 (2006). However, in this case, the Board finds that the Veteran's assertions of eye-related symptoms in and since service are not credible. 

Eye complaints or an eye disability were not noted in the Veteran's service treatment records outside of refractive error.  Moreover, when the Veteran initially sought treatment in 2008, he did not relate his complaints to service, and indicated that he had eye irritation due to debris.  There is no indication of "nerve damage" of the eye stemming from service in Iraq.

The Board is faced with more than a mere silent record. See Maxson v. West, 12 Vet. App. 453, 459 (1999), affirmed sub nom. Maxson, 230 F.3d at 1333, (it was proper to consider the veteran's entire medical history, including a lengthy period of absence of complaints). Savage v. Gober, 10 Vet. App. 488, 498 (1997) (in a merits context, the lack of evidence of treatment may bear on the credibility of the evidence of continuity). The post service assertions are inconsistent with the contemporaneous findings in time of his service. The Veteran's assertion of eye symptoms since service is self-interested, and contradicted by other evidence. Caluza v. Brown, 7 Vet. App. 498 (1995) (In assessing credibility, the Board may consider interest, bias, inconsistent statements, bad character, internal inconsistencies, factual plausibility, self-interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness). 

In view of the above, the Board finds that the Veteran's statements in regard to having had ongoing eye symptoms since service are not credible. Therefore, his statements have minimal probative value. 

The Board assigns greater probative value to the objective evidence of record, to include service treatment records. This evidence shows no indication that the Veteran had any eye-related symptoms in service. Notably, the Veteran's post-service treatment records do not include a history of eye-related complaints in service. The service treatment records and VA medical records constitutes evidence of significant probative value as it goes to the issue at hand and was prepared by a skilled, neutral medical professionals. The medical evidence of record shows no indication that the Veteran has a bilateral eye disability related to service. 

To the extent that the Veteran advances his own interpretation of his medical condition indicating that he has a current eye disability that is related to his purported in-service symptoms, the Board acknowledges that lay witnesses may, in some circumstances, opine on questions of diagnosis and etiology. See Davidson, 581 F.3d at 1316 (Fed. Cir. 2009) (Board's categorical statement that "a valid medical opinion" was required to establish nexus, and that a layperson was "not competent" to provide testimony as to nexus because she was a layperson, conflicts with Jandreau). In any event, the probative value of the Veteran's general assertions in this regard is outweighed by the probative value of the evidence outlined above documenting eye disability unrelated to service. 

With respect to the Veteran's contention that his eye disability was diagnosed within one year of discharge, given the claimed eye disability is not a chronic disease under 38 C.F.R. § 3.309 for which service connection is presumed under 38 C.F.R. § 3.307 if manifest to a compensable degree within one year of discharge, his argument is of no avail.

In sum, the evidence establishes that these eye disorders were not manifest during service and there is no competent evidence linking them to service.

Finally, with respect to the diagnosed hypertensive retinopathy, there is no indication that the disability first manifest in service or within one year of any service.  Rather, the record reflects that this disability was diagnosed in May 2010.  Thus, we conclude that hypertensive retinopathy was first manifest years post service and that there is no nexus to service. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137; 38 C.F.R. §§ 3.303, 3.307, 3.309.  

Moreover, the Board's denial of entitlement to service connection for hypertension precludes entitlement to service connection for hypertensive retinopathy as secondary to hypertension.  Where, as here, service connection for the primary disability has been denied, the Veteran cannot establish entitlement to service connection for a secondary condition as a matter of law. See 38 C.F.R. § 3.310(a), (b) (providing for service connection for a disability only where such disability is proximately due to, the result of, or aggravated by, a disease or injury that is already service-connected); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

As the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine is not for application, and the claim for entitlement to service connection for bilateral eye disability must therefore be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; see also Fagan, 573 F.3d at 1287.

III.  Evaluation of Lumbar Strain

Disability evaluations are determined by application of the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  An evaluation of the level of disability present must also include consideration of the functional impairment of the Veteran's ability to engage in ordinary activities, including employment.  38 C.F.R. § 4.10.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.

The Veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).

The Court has held that "staged" ratings are appropriate for any rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 Vet. App 119 (1999).  

In addition, when assessing the severity of musculoskeletal disabilities that are at least partly rated on the basis of limitation of motion, VA must also consider the extent that the Veteran may have additional functional impairment above and beyond the limitation of motion objectively demonstrated, such as during times when his symptoms are most prevalent ("flare-ups") due to the extent of his pain (and painful motion), weakness, premature or excess fatigability, and incoordination-assuming these factors are not already contemplated by the governing rating criteria.  DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995); see also 38 C.F.R. §§ 4.40, 4.45, 4.59.

The Veteran's lumbar strain is rated as 10 percent disabling under the criteria of 38 C.F.R. § 4.71a, Diagnostic Code 5237.

Under the General Rating Formula for Diseases and Injuries of the Spine, a 10 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.

A 20 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.

A 40 percent rating is assigned for unfavorable ankylosis of the entire cervical spine; or, forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.

A 50 percent rating is assigned for unfavorable ankylosis of the entire thoracolumbar spine; and 100 percent for unfavorable ankylosis of the entire spine.

Note 1 to the rating formula specifies that any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be separately evaluated under an appropriate diagnostic code.

Note 2 states that, for VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.

Intervertebral disc syndrome (preoperatively or postoperatively) is to be evaluated either under the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating  Episodes, whichever method results in the higher evaluation when all disabilities are combined under § 4.25.

A 10 percent disability rating is assigned for incapacitating episodes having a total duration of at least one week but less than two weeks during the past twelve months, with higher evaluations for incapacitating episodes of increased duration.

Note 1 states that an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.

Note 2 indicates that if intervertebral disc syndrome is present in more than one spinal segment, provided that the effects in each spinal segment are clearly distinct, the rater is to evaluate each segment on the basis of incapacitating episodes or under the General Rating Formula for Diseases and Injuries of the Spine, whichever method results in a higher evaluation for that segment.

The pertinent evidence of records includes a June 2008 VA CT scan of the lumbar spine was noted to be within normal limits for the Veteran's age.  

On VA examination in July 2009, the Veteran endorsed low back and rated the pain a level of 7 on a scale to 10, with flare-ups rated a level of 10.  Flare-ups reportedly occurred once or twice a month, lasting a day or 2 at a time.  There was no specific cause of his flare-ups.  He took medication and had undergone some physical therapy.  The Veteran also indicated that he experienced radiation of pain to the buttocks.  He could walk for 15 minutes and experienced limitation in daily activities including bending, getting up and down out of a chair, walking long distances, and standing for long periods of time.  He used a cane as an assistive device.  He had not been prescribed bed rest in the past 12 months.  He did express that he felt that the disability would impact his ability to work, though he was not working at that time.  

Objectively, there was some mild tenderness present in the low back.  He had no evidence of weakness.  Range of motion was painful with the extremes of motion.  Forward flexion was to 80 degrees, extension was to 30 degrees, lateral bending was to 40 degrees, and right and left lateral rotation were to 30 degrees.  Repetitive range of motion did not increase paid or decrease range of motion from the baseline. 

He had 5/5 strength of the bilateral hip flexors, quadriceps, tibialis anterior, and gastrocnemius.  Sensation was normal to light touch in all distributions.  Reflexes were 2+ and symmetric to the bilateral patellar and Achilles' tendon reflexes.  Straight leg raise testing was negative.  

An x-ray of the lumbar spine was negative.  The examiner diagnosed mild lumbar strain.  He noted that it was it was conceivable that pain could further limit function as described, particularly with repetitive use, but it was not feasible to express in terms of additional limitation of motion with any degree of medical certainty.

A September 2010 medical consultation provide in conjunction with the Veteran's claims for Social Security disability benefits reflects the Veteran report of lumbar pain.  He reported that his low back pain occurred daily and ranged from 3-6 out of 10 in intensity.  The pain interfered with his sleep and decreased his ability to mow, work as an electrician, or drive long distances.  Standing, sitting, walking, and lying down were all equally painful.  For relief, he used a TENS machine, brace, liniment, and pain medication.

Objectively, ambulation was normal with no assistive device.  He was able to walk heel to toe without stumbling or loss of balance.  At the waist, he could forward flex and laterally flex without difficulty, but extension and rotation elicited low back pain. He was able to squat and rise from a squatting position without loss of balance or complaints of knee or back pain.  There was no tenderness over the spine and no abnormal curvatures were noted.  Normal lumbar lordosis was present.  No exaggerated or abnormal kyphosis or scoliosis was present.  Forward flexion and rotation at the waist were normal.  Neurologically, dorsiflexion and plantar flexion at the ankles were normal.  Deep tendon reflexes were 2/4 at the knees and ankles.  Heel to shin proprioception was normal bilaterally.  Sensation to light touch was present and equal over the lower extremities.   Straight leg raising on the left elicited low back pain.  The examiner diagnosed lumbago.  

A September 2010 private x-ray of the lumbar spine was normal.

On VA examination in September 2011, the Veteran rated his back pain a level of 9 on a scale to 10.  He denied any radiculopathy-type symptoms.  He used a cane or a brace with minimal relief.  He could walk about 15 minutes or 50 feet.  He had flare-ups every day with standing or sitting too long, moving too fast, or walking long distances.  Pain was relieved with use of a TENS unit and occasional use of Baclofen.  He had undergone physical therapy, injections, and medications.  The pain affected his daily activities and he indicated that it would impact his ability to work if he were working.  He denied any bed rest, or bowel or bladder complaints.

There was tenderness to palpation over the paraspinal muscles, and he was nonspecific over the spinous process.  Forward flexion was to 90 degrees and nonpainful.  Extension was to 15 degrees, right and left lateral flexion were to 30 degrees, and right lateral rotation was 25 degrees without pain with pain from 25-30 degrees, and left lateral rotation was to 30 degrees with no pain.  There was no additional limitation of motion in degree for any range of motion on repetition.

Examination of the bilateral lower extremities revealed 5/5 strength with L2-S1, and sensation intact to light tough L2-S1.  He had 2+ reflects at L4 and S1.  He had a downgoing Babinski and negative clonus.  

X-ray of the lumbar spine revealed no fractures or dislocation.  A diagnosis of chronic lumbar strain was assigned.  The examiner again expressed that while it was reasonable that the Veteran could have increasing pain and range of motion with increased activity, it was not possible to address that in terms of medical terminology without speculation.

An October 2011 VA treatment report noted complaints of worsening back pain due to weather changes and numbness of the right leg.  

Continued VA treatment records document complaint and treatment of low back pain. 

In this case, the Veteran's lumbar strain is rated as 10 percent disabling.  This evaluation is consistent with painful motion.  38 C.F.R. § 4.59.  It is also consistent with forward flexion of the thoracolumbar spine less 85 degrees but greater than 60 degrees, or combined range of motion of the thoracolumbar spine less than 235 degrees but greater than 120 degrees, or muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour, or vertebral body fracture with loss of 50 percent or more of the height.  

In order to warrant a higher rating, there must be the functional equivalent of limitation of flexion to 60 degrees or less but not greater than 30 degrees, or combined range of motion of the thoracolumbar spine to 120 degrees or less, or muscle spasm, guarding, or localized tenderness severe enough to result in abnormal gait or abnormal spinal contour.   See DeLuca, supra; 38 C.F.R. § 4.7.  In this case, however, limitation of flexion to 60 degrees or less, combined range of motion to 120 degrees or less, or an abnormal gait or abnormal spinal contour have not been shown.

In addition, as noted above, when assessing the severity of a musculoskeletal disability that is at least partly rated on the basis of limitation of motion, VA is generally required to consider the extent that the Veteran may have additional functional impairment above and beyond the limitation of motion objectively demonstrated, such as during times when his symptoms are most prevalent ("flare-ups") due to the extent of his pain, weakness, premature or excess fatigability, and incoordination. See DeLuca, 8 Vet. App. at 202; see also 38 C.F.R. §§ 4.40, 4.45, 4.59.  Here, the examiner specifically found that repetition on the range of motion three times did not cause additional limitation of motion due to such symptoms. While the examiner indicated that the Veteran could have increased pain and decreased range of motion on flare-up, there is nothing in the record to suggest that flexion of the lumbar spine would be the functional equivalent of flexion limited to 60 degrees. Consequently, a higher rating is not warranted on this basis.

Separate ratings for associated objective neurologic abnormalities or chronic neurologic manifestations are not warranted because neurologic findings and symptoms warranting separate ratings have not been demonstrated.  The Board is fully aware of the Veteran's occasional report of radiating pain and numbness of the lower extremities, as well as the report of back pain elicited by left leg straight leg raise on one occasion.  However, neurological examinations in 2009 and 2011 have yielded largely normal findings, and radiculopathy has not been diagnosed.  In the absence of any quantifiable neurologic impairment, there is no basis to rate a condition.  Accordingly, a separate evaluation for neurologic manifestations is not warranted.

The Board has considered other appropriate diagnostic codes, particularly Diagnostic Code 5243 Intervertebral Disc Syndrome.  However, there is no evidence of incapacitating episodes as contemplated by the regulation.  While the Veteran has indicated that that he has periods where he cannot perform certain functions due to back pain, neither the lay or medical evidence suggests that there has been physician prescribed bed rest.  In light of the lack of evidence demonstrating any episodes requiring bed rest prescribed by a physician and treatment by a physician for Intervertebral Disc Syndrome, and indeed, in light of the lack any assertion on the part of the Veteran that the criteria for incapacitating episodes have been met, the Board finds that a higher rating under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes is not warranted.

The Board has also considered the Veteran's statements regarding the severity of his low back symptoms.  Certainly, as a lay person, the Veteran is competent to attest to physical symptoms that he experiences, such as persistent low back pain.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  Generally, he has been credible, however, neither the medical evidence nor the lay evidence of record suggests that an evaluation in excess of 10 percent is warranted at this time.  His statements have been non-specific and fail to establish a greater degree of functional impairment.  We find the medical evidence to be far more probative of the degree of impairment that his lay statements.

As to consideration of referral for an extraschedular rating, such consideration requires a three-step inquiry.  See Thun v. Peake, 22 Vet. App. 111 (2008), aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  The first question is whether the schedular rating adequately contemplates the Veteran's disability picture.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  If the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, then the second inquiry is whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as governing norms.  If the Veteran's disability picture meets the second inquiry, then the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether an extraschedular rating is warranted. 

The discussion above reflects that the symptomatology associated with the Veteran's disability is fully contemplated by the applicable rating criteria.  The symptomatology reported by the Veteran and shown on examination is contemplated by the rating criteria used to assign disability evaluations, and there is no characteristic or manifestations shown that is outside the purview of the applicable rating criteria or is so exceptional as to render the criteria in applicable.  All potentially relevant rating codes have been considered and evaluated.  Consideration of whether the Veteran's disability picture exhibits other related factors such as those provided by the regulations as "governing norms" is therefore not required.  In any event, the Veteran did not claim, and the evidence does not reflect, that there has been marked interference with employment, frequent hospitalization, or that the Veteran's symptoms have otherwise rendered impractical the application of the regular schedular standards.  The evidence of record certainly shows that the Veteran's disabilities have impacted his ability to work.  However, the level of interference shown is contemplated by the disability evaluation already assigned to the Veteran's disorder.  Therefore, referral for consideration of an extraschedular rating for any of the disability on appeal is not warranted.  38 C.F.R. § 3.321(b)(1).  

Additionally, the Veteran has not alleged or indicated that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria. See Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014). Nonetheless, the Board has fully considered the Veteran's additional service-connected disabilities in concluding that referral for consideration of an extraschedular rating is not warranted.

For the foregoing reasons, the Board concludes that there is no basis for staged ratings of the Veteran's lumbar strain, as his symptoms have been primarily the same throughout the appeal period.  In this regard, the Board finds that an initial rating in excess of 10 percent is not warranted.  In reaching this decision, the Board has considered the benefit-of-the-doubt doctrine.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).



ORDER

The application to reopen the claim for service connection for right rotator cuff injury is granted.

Entitlement to service connection for hypertension is denied.

Entitlement to service connection for bilateral eye disability, claimed as nerve damage to both eyes, is denied.

An initial rating in excess of 10 percent for lumbar strain is denied.



REMAND

The Board believes that additional development on the reopened claim for service connection for right shoulder disability, as well as the claims for service connection for bilateral flat feet and left foot disability, is warranted.

VA will provide a medical examination or obtain a medical opinion if the record, including lay or medical evidence, contains competent evidence of a disability that may be associated with an event, injury, or disease that occurred in service, but the record does not contain sufficient medical evidence to decide the claim. 38 U.S.C.A. § 5103A(d) (West 2002); McLendon v. Nicholson, 20 Vet. App. 79 (2006). The threshold for determining whether the evidence "indicates" that there "may" be a nexus between a current disability and an in-service event, injury, or disease is a low one. McLendon, 20 Vet. App. at 83.

With respect to the claimed right shoulder disability, as noted above, the Veteran's service treatment records from his various periods of active duty reflect he complained of right shoulder pain on numerous occasions.  The Veteran's service treatment records from his first period of active duty service document an assessment of bursitis in 1978, which was noted to be re-injury of a pre-service right shoulder injury.  Prior to the Veteran's second period of active duty service, he was assessed with a right rotator cuff injury, and an August 2004 x-ray showed marginal osteophytes at the inferior glenohumeral joint consistent with osteoarthritis probably related to remote injury.  During his second period of active duty service, he was assessed with tendonitis in 2005 due to injury incurred in the line of duty in Iraq, and a May 2007 MRI revealed marked degenerative changes of the glenohumeral joint with tears of the superior labrum, anterior inferior labrum, associated denudation of the cartilage on the glenoid surface, and tear of the suprascapularis tendon was also noted.

While the Veteran was afforded a VA examination in July 2009, that examiner did not provide an opinion on the etiology of the claimed right shoulder disability, to include opinion addressing whether any right shoulder disability pre-existed the Veteran's periods of active duty from 1977-1985 and 2005-2007 and was aggravated therein.  

Given that the evidence of record reflects current right shoulder disability that may have been incurred or aggravated in service, the Board believes that the Veteran should be afforded a VA examination to determine the nature and etiology of the claimed right shoulder disability.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

In regard to the claims for service connection for bilateral flat feet and left foot disability, service treatment records reflect that the Veteran sustained a soft tissue injury to the left great toe in July 2005, which was incurred in the line of duty.  A September 2005 Record of Acute Medical Care reflects complaint of left foot pain.  The examiner noted that the Veteran had bunion and flat feet.  He noted that the Veteran's feet were "marginal at best" and could continue to get worse with further exercise.  He was referred to an orthopedic surgeon.  In December 2005, the Veteran complained of a burning sensation in the left foot.  He was assessed with left foot metatarsophalangeal degenerative joint disease and left foot plantar fasciitis.  

On VA treatment in February 2007, the Veteran reported that during training he stepped in hole causing foot to snap.  He was treated with nonsteroidal anti-inflammatory drugs (NSAIDs) and ice but still had pain/swelling after 3 weeks, an x-rays showed degenerative joint disease, bunions and flat feet.  He remained on NSAIDs.

A January 2008 VA treatment report notes flat feet, worse on the left, and mild bunion, mild on right and severe on left. On VA treatment in August 2008, the Veteran reported that he initially injured his left foot and left great toe in service in July 2005.  He noted that the area remained swollen for about 8 weeks and he could not wear a boot.  A bunion and fallen arche developed on this foot. Veteran was assessed with left hallux valgus and metatarsalgia of the first metatarsal. On VA treatment in September 2008, the Veteran endorsed painful bunion of the left foot and indicated that he injured his left foot at Fort Diggs in July 2005.  

Objective findings of painful metatarsophalangeal joint of both feet. There was limitation of dorsiflexion with pain during active extension.   There was a dorsal/medial eminence present with edema and inflammation.  A painful depressed medial longitudinal arch with excess foot pronation was also present.  The Veteran walked with an abducted gait and the heel was everted during stance.  He was assessed with pes planovalgus, worse on the left, and hallux valgus/rigidus, worse on the left.  

A June 2009 VA podiatry report reflects that the Veteran had pinch calluses which the examiner explained were due to flat feet, and orthotics were prescribed.

An August 2010 VA treatment report notes assessment of left hallux rigidus and pes planovalgus, worse on the left.  Tinea pedis and callus were also observed.  

A September 2010 medical evaluation pertaining to the Veteran's Social Security Disability claim reflects his report that he was injured in July of 2005 when he stepped in a gopher hole and his foot became swollen. An x-ray was reported as "bone deterioration" and he was told that he had flat feet.  He also related that he has bunions on both feet which were painful at times.  The examiner observed small bilateral bunions.

While the Veteran was afforded a VA examination in July 2009, the examiner did not provide a complete opinion as to the nature and etiology of the claimed bilateral flat feet and left foot disability.   After physical examination, the examiner diagnosed bilateral flexible flat feet, mild, and more likely than not a condition that he had since childhood prior to military service, as well as moderate hallux valgus bilaterally.  The examiner did not address whether these disability had their onset in or were aggravated in service.

Moreover, to the extent that the examiner suggested that the Veteran's pes planus was congenital, and the Board notes that congenital or developmental abnormalities and refractive error are not considered "diseases or injuries within the meaning of applicable legislation" and, hence, do not constitute disability for VA compensation purposes. See 38 C.F.R. §§ 3.303(c), 4.9. However, service connection may be granted, in limited circumstances, for disability due to aggravation of a constitutional or developmental abnormality by superimposed disease or injury. See VAOPGCPREC 82-90, 55 Fed. Reg. 45,711 (1990). See also Carpenter v. Brown, 8 Vet. App. 240, 245 (1995); Monroe v. Brown, 4 Vet. App. 513, 514-15 (1993).

Given that the record reflects possible preexisting or congenital bilateral flat feet that has possibly been aggravated by service, and left foot disability that had its onset in service, the Board finds that medical opinions-based on full consideration of the Veteran's documented medical history and assertions, and supported by clearly-stated rationale-would be helpful in resolving the claim for service connection.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

While on remand, the AOJ should obtain and associate with the claims file all outstanding VA medical records. While the Veteran's claims file currently includes treatment records though December 2011, more recent treatment records may now be available. Records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file. Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).

Accordingly, the case is REMANDED for the following action:

1. The AOJ should obtain all outstanding, pertinent VA records of evaluation and/or treatment of the since December 2011. The AOJ must follow the procedures set forth in 38 C.F.R. § 3.159(c) as regards requesting records from Federal facilities. All records and/or responses received should be associated with the claims file.

2.  The AOJ should send to the Veteran and his representative a letter requesting that the Veteran provide sufficient information, and if necessary, authorization, to enable it to obtain any additional evidence pertinent to the claims for service connection on appeal. If the appellant identifies any other pertinent medical records that have not been obtained, the AOJ should undertake appropriate development to obtain a copy of those records. If the AOJ is unsuccessful in its efforts to obtain any such evidence, it should so inform the appellant and his representative and request them to submit the outstanding evidence.

3.  After the Veteran responds and all available records and/or responses from each contacted entity are associated with the claims file, the AOJ should arrange for the Veteran to undergo examination by a qualified examiner. The entire claims file and electronic claims file must be made available to the examiner designated to examine the Veteran. All indicated tests and studies should be accomplished, and all clinical findings should be reported in detail. 

Right shoulder- The examiner should clearly identify all current right shoulder disorder(s). 

The examiner should state whether any right shoulder disorder clearly and unmistakably existed prior to his any period of active service (August 1978-February 1985, July 2005-October 2006, and March 2007- June 2007).  If the examiner determines that a right shoulder disorder preexisted service, he or she should state whether there was an increase in the disability during service.  If the evidence reflects such an increase, the examiner should specifically find whether any increase was due to the natural progression of the disorder or whether it represented a chronic worsening of the underlying pathology.

For any disorder determined to be not preexisting a period of active duty service, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the disorder was incurred in service or is otherwise medically related to service.

In providing the requested opinion, the examiner is asked to consider and address the Veteran's service treatment records from all periods of active duty service and all post-service treatment records, to specifically include the reports of right shoulder injury in 1978 and 2005.

Feet- Left foot- The examiner should clearly identify all current left foot disorder(s). The examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the disorder was incurred in service or is otherwise medically related to service.  

Bilateral Flat Feet- The examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran has a flat feet disability that is due to a preexisting disorder worsened beyond the natural progress of the disorder by any injury or disease in service; or due to aggravation of a constitutional or developmental abnormality by superimposed disease or injury, or is otherwise related to or had its onset in service. The examiner should establish whether there was an increase in severity during service and if there was an increase in severity whether the increase was due to natural progression or other cause.

In providing the requested opinions, the examiner is asked to consider and address the Veteran's service and post-service treatment records, to specifically include the report of left foot injury in July 2005 and notations regarding flat feet.  

The examiner is advised that the Veteran is competent to report symptoms and treatment, and that his reports must be taken into account, along with the other evidence of record, in formulating the requested opinion.

The examiner should set forth all examination findings, along with the complete rationale for any conclusions reached.
 
5. The AOJ should undertake any additional development deemed warranted.
 
6. Then, the AOJ should readjudicate the remaining claims. If the benefits sought on appeal are not granted, the Veteran and his representative should be provided a Supplemental Statement of the Case and afforded the requisite opportunity to respond before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


